Citation Nr: 0125501	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  98-16 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas

THE ISSUES

1.  Entitlement to service connection for a right elbow 
disorder. 

2.  Entitlement to an increased initial rating for 
postoperative residuals of right shoulder impingement, 
currently rated as 20 percent disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
INTRODUCTION

The veteran served on active duty from May 1990 to July 1997. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Little Rock, Arkansas, (hereinafter RO).  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  A current right elbow disability is not shown by medical 
evidence to be etiologically linked to service or a service 
connected disability.  

3.  There is a full range of motion in the right shoulder 
with crepitus and tenderness to palpation.  

4.  There are no extraordinary factors associated with the 
service-connected right shoulder disability productive of an 
unusual disability picture such as to render application of 
the regular schedular provisions impractical.


CONCLUSIONS OF LAW

1.  A right elbow disability was not incurred in or 
aggravated by service and is not the proximate result of a 
service connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.102, 3.303. 3.310 (2000). 

2.  The criteria for an initial rating in excess of 20 
percent for postoperative residuals of right shoulder 
impingement are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.102, 3.321, Part 4, 4.71a, Diagnostic Code 
(DC) 5201 (2000).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) and implementing regulations 66 Fed. 
Reg. 45, 620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.316(a).  The VCAA 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  VCAA, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
even though the RO did not have the benefit of the explicit 
provisions of the VCAA, the Board finds that the VA's duties, 
as set out in the VCAA, have nonetheless been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. §§ 5102 
and 5103).  The veteran was notified of the evidence required 
for a grant of his claims by rating action dated in October 
1997, statement of the case dated in October 1998, and 
supplemental statement of the case dated in January 2000.  
The Board concludes that the discussion therein adequately 
informed the veteran of the information and evidence needed 
to substantiate his claims, thereby meeting the notification 
requirements of the VCAA.  Thus, there is no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (codified 
at 38 U.S.C.A. § 5103A).  The necessary evidence, to include 
the service medical records and  private and VA examination 
reports dated through January 2000, has been obtained by the 
RO, and there is no specific reference to any other pertinent 
records that need to be obtained.  In this regard, the 
veteran stated that he had no additional evidence to submit 
in support of his claim in a statement received in March 
2000.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran in this case.  Thus, the Board finds that further 
development is not warranted. 

II. Entitlement to Service Connection for a Left Elbow 
Disorder

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.
 
Service connection is warranted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.

With the above criteria in mind, the relevant facts will be 
briefly summarized.  The service medical records reflect 
treatment for right elbow pain in March 1991.  The veteran 
described feeling a "popping sensation" in his right elbow 
when he "pulled up hard" while working.  Sharp radiating 
pain and paresthesia were also described. Upon examination, 
there was mild tenderness to palpation over the radial head 
of the right elbow.  There was no swelling, erythema or 
ecchymosis, and there was a full range of active and passive 
motion in the right elbow.  The pulses were "2+" 
bilaterally and there was good capillary refill.  Grip 
strength was good and there was a slight decrease in 
sensation to touch.  The assessment was right elbow injury.  
X-rays of the right elbow at that time were negative.  Three 
days later, the right elbow was shown to be improved, with 
the veteran saying the paresthesia was gone.  The tenderness 
was also said to be less severe as was the loss of sensation.  
There were no other significant abnormalities in the right 
elbow demonstrated at that time, and the assessment was 
resolving right elbow injury.  Later that month, the veteran 
stated that his right elbow had improved by "90 percent."  
The assessment at that time was that the right elbow injury 
was "nearly resolved."  The remaining service medical 
records do not reflect treatment for a right elbow injury, 
and the March 1997 separation examination was negative.  

Turning to the post service evidence, the veteran reported at 
an August 1997 VA examination that his right elbow "pops" 
at times, and he felt this was due to a problem in the right 
shoulder.  However, the physical examination of the right 
elbow was entirely negative.  

A report from a private physician dated in August 1998 showed 
the veteran reporting a six month history of right elbow 
pain, with the pain becoming "extreme" in the three month 
period prior to the examination.  He reported a six month 
history of pain in the right hand with cold and numb fingers.  
The veteran also described "popping" in the right elbow.  
Physical examination of the right elbow demonstrated 
tenderness to palpation over the cubital tunnel with a 
positive Tinel's sign over the ulnar nerve.  The elbow 
flexion test was positive and there was evidence of 
instability or subluxation of the ulnar nerve with active 
flexion of the elbow.  The assessment included evidence of 
ulnar nerve subluxation in the right elbow.  

A September 1998 private clinical report described treatment 
for persistent right shoulder complaints and right elbow 
ulnar nerve subluxation.  It was indicated that the veteran 
was experiencing continuing pain over the ulnar border of the 
right elbow, forearm and wrist with active motion, lifting 
and grasping activities.  The examiner noted that the veteran 
was possibly going to have to undergo arthroscopic surgery 
for treatment of a rotator cuff injury in the right shoulder, 
and that, subsequent to this surgery, he would possibly have 
to undergo a submuscular ulnar nerve transposition of his 
right elbow.  

The veteran testified at his November 1999 hearing that he 
suffered from pain and loss of grip strength in the right 
hand.  He also testified that this condition interfered with 
his ability to work and sleep.  

Reports from a November 1999 VA examination showed the 
veteran describing a two year history of numbness and 
tingling involving the ulnar aspect of the right hand.  He 
attributed this symptomatology to his service-connected right 
shoulder disability.  The neurological examination of the 
upper extremities was within normal limits, and there was no 
atrophy or fasciculation.  There was decreased sensation to 
pinprick over the fourth and fifth digits of the right hand 
in the distribution of the ulnar nerve.  X-rays of the right 
elbow were negative.  Following the examination, the 
impression included mild right ulnar neuropathy "most 
probably due to cubital tunnel syndrome on the right side."  

Another VA examination conducted in November 1999 showed a 
full range of motion in the right elbow.  With repetitive 
flexion and extension, the ulnar nerve could be felt 
subluxing out of the groove posterior to the medial 
epicondyle.  The sensory examination revealed hypalgesia and 
hypesthesia over the medal aspect of the palm and into the 
volar and dorsal aspect of the ring and fifth finger.  The 
impression included right elbow nerve entrapment "by 
record." 

Significantly, in December 1999 and January 2000, the VA 
physicians who conducted the November 1999 VA examination 
found no etiologic relationship between the ulnar nerve 
injury in the right elbow and the service-connected right 
shoulder disability.  

Applying the pertinent legal criteria to the facts summarized 
above, the Board concludes that the weight of the 
"negative" evidence outweighs that of the "positive," and 
that the claim for service connection for a right elbow 
disability must therefore be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Particularly probative in this regard is the 
negative service separation examination and the VA medical 
opinions discussed above which found no etiologic 
relationship between the service-connected right shoulder 
disability and the veteran's nerve injury currently 
demonstrated in the right elbow.  In this regard, the veteran 
has submitted no competent medical evidence to support his 
testimony that his right elbow disability is the result of or 
part and parcel of his right shoulder disability.  In the 
absence of any such independent supporting clinical evidence 
from a physician or other medical professional, "[t]he 
veteran's own statements expressing his belief that his 
disabilities are service connected . . . are not probative."  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In short, without evidence of a nexus between a current right 
elbow disability and service, the Board must deny the claim 
for "direct" service connection for this disability.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  "Secondary" 
service connection for a right elbow disability, to include 
as a result of "aggravation" caused by the service-
connected right shoulder disability, is also not warranted, 
as there is no competent medical evidence linking the right 
elbow nerve entrapment currently demonstrated to the service 
connected right shoulder disability.  38 C.F.R. § 3.310; 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

III.  Entitlement to an Increased Initial Rating for Post 
operative Residuals 
of Right Shoulder Impingement

In light of the fact that the claim for increased 
compensation stems from an appeal of the initial disability 
rating assigned for the service connected right shoulder 
disability, the adjudication below will include consideration 
of whether there is any basis for "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Limitation of motion of the minor arm (the veteran is left 
handed) to the shoulder level or to a position midway between 
the side and shoulder level warrants a 20 percent rating.  
38 C.F.R. § 4.71a, DC 5201.  Limitation of motion of the 
minor arm to 25 degrees from the side warrants a 30 percent 
rating.  Id.  

Summarizing the pertinent facts, the service medical records 
reflect treatment for bilateral shoulder disabilities, 
diagnosed as impingement syndrome.  In February 1992, the 
veteran underwent a right shoulder arthroscopy and open 
acromioplasty.  Continuing treatment for shoulder pain was 
demonstrated during service, and an August 1996 MRI of the 
right shoulder showed "very small" partial thickness tears 
of the supraspinatus tendon.  In December 1996, the veteran 
underwent an open subacromial decompression with rotator cuff 
repair in the right shoulder.  

After service, an August 1997 VA examination showed the 
veteran describing pain in both shoulders, more severe on the 
right.  Physical examination revealed a 4 inch well-healed, 
non-tender cervical scar in the right shoulder.  It was 
indicated there was "functional limitation of motion" of 
both shoulders.  Abduction was measured from 0 to 170 degrees 
and forward elevation was from 0 to 165 degrees, both with 
pain.  Internal and external rotation was from 0 to 70 
degrees.  X-rays of the shoulders were negative.  Full 
abduction and elevation is to 180 degrees and full internal 
and external rotation is to 90 degrees.  38 C.F.R. § 4.71, 
Plate I. 

Based on the above evidence, an October 1997 rating decision 
assigned a 20 percent rating for, in pertinent part, post 
operative residuals of right shoulder impingement.  The 20 
percent rating was assigned under DC 5201.  

In rating a disability, as in the instant case, that is not 
listed in the Ratings Schedule, it is permissible to rate 
that disability under a closely related disease or injury in 
which not only the functions affected, but the anatomical 
location and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  When choosing which diagnostic code to 
apply to an unlisted condition, codes for similar disorders 
or that provide general descriptions that encompass many 
ailments should be considered.  Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  In deciding which diagnostic code is 
"closely related" to the unlisted condition, the following 
three factors may be taken into consideration:  (1) whether 
the functions affected by the condition are analogous; (2) 
whether the anatomical location of the condition is 
analogous; and (3) whether the symptomatology of the 
condition is analogous.  Lendenmann v. Principi, 3 Vet. App. 
345, 350-51 (1992).  Applying these principles to the 
clinical evidence, the Board is in agreement with the 
diagnostic code chosen by the RO, as the functions, location 
and symptomatology (limitation of motion involving the arm) 
involved with the service-connected right shoulder disability 
are most appropriately rated under DC 5201.  

Additional pertinent evidence includes an October 1997 
private clinical report diagnosing rotator cuff 
disease/partial tear.  The examination showed a full range of 
motion of the shoulder with no instability.  Treatment 
included injection of Celestone and Marcaine. 

Also of record are private clinical treatment reports dated 
in August 1998, to include an MRI conducted at that time 
which showed a possible partial tear in the supraspinatus 
tendon.  Physical examination findings included a well-healed 
surgical scar, full active motion of the shoulder, and 
tenderness to palpation.  There was no evidence of anterior 
shoulder instability.  The impression was ongoing Stage II 
impingement syndrome of the right shoulder.  A private 
clinical report dated in September 1998, as indicated in the 
previous section, referenced possible arthroscopic surgery 
for treatment of a rotator cuff injury in the right shoulder.  

In November 1999, the veteran testified that his right 
shoulder disability is worsening and that the pain is 
radiating into his neck region.  He testified that he can no 
longer lift weights or pick up his child.  

The most recent clinical evidence is contained in reports 
from VA examinations conducted in November 1999.  Motor, 
strength and muscle tone of all major muscle groups in both 
upper extremities were within normal limits, and there was no 
atrophy or fasciculation.  Reflexes and sensation were intact 
in the regions affected by the service-connected right 
shoulder disability, and there was a full range of motion.  
Crepitus was demonstrated with reaching the overhead 
position, and there was tenderness to palpation over the 
bicipital groove.  X-rays of both shoulders were negative.  

Applying the pertinent legal criteria to the facts summarized 
above, it is clear that increased compensation cannot be 
granted under DC 5201, as no limitation of motion associated 
with the right shoulder disability is demonstrated by most of 
the post-service clinical evidence, and only minimal 
limitation of motion was demonstrated upon VA examination in 
August 1997.  While the Board has considered the testimony 
and contentions in this regard, it finds the objective 
clinical evidence to be of greater probative value.  See 
Espiritu, 2 Vet. App. at 492, 495 (1992).  With regard to the 
principles enumerated in DeLuca v. Brown, 8 Vet. App. 202 
(1995), there is no objective evidence of such weakness, 
fatigability or "flare-ups" of pain so as to warrant a 
rating in excess of 20 percent under these principles.  In 
making this determination, the Board acknowledges that the 
current clinical picture includes pain, and notes the 
testimony with regard to weakness.  However, the 20 percent 
rating currently assigned adequately reflects the level of 
disability caused by this symptomatology.  

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected right shoulder disability is demonstrated, nor is 
there any other evidence that this condition involves such 
disability that an extraschedular rating would be warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).

The Board has also reviewed the claim for an increased rating 
mindful of the guidance of Fenderson.  The RO has noted 
consideration of all pertinent evidence, and has assigned the 
twenty percent rating effective from the grant of service 
connection.  The Board on review concurs with that rating.  
The logic set forth above, in determining that a rating in 
excess of 20 percent is not warranted, is the same as used to 
determine that higher "staged" ratings are not warranted 
for an earlier time.  Thus, a rating in excess of 20 percent 
is not warranted for any portion of the time period in 
question.  


ORDER

Entitlement to service connection for a right elbow disorder 
is denied. 

Entitlement to an initial rating for post operative residuals 
of right shoulder impingement in excess of 20 percent is 
denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

